Citation Nr: 1432734	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-37 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for pituitary adenoma.
	
2.  Entitlement to a rating higher than 20 percent for a bilateral hearing loss disability.

3.  Entitlement to a rating higher than 10 percent for a skin disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1962 to April 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In June 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).


FINDINGS OF FACT

1.  Pituitary adenoma was not affirmatively shown to have had onset during service; and a pituitary adenoma is not related to an injury, disease, or event, including a grenade explosion, in service.

2.  During the pendency of the appeal, bilateral hearing loss is productive of no worse than Level V hearing loss in the right ear and Level V hearing loss in the left ear. 

3.  During the pendency of the appeal, a skin disability has affected less than 20 percent of the entire body or less than 20 of an exposed area; systemic therapy or other immunosuppressive has not been prescribed. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for pituitary adenoma have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for a rating higher than 20 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2013).

3.  The criteria for a rating higher than 10 percent for a skin disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.








Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters in November 2008, in January 2009, and in March 2009. 

As for the content and timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (a worsening or increase in severity of the disability and the effect that worsening has on employment); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice). 







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

VA has obtained service treatment records, VA records, and private medical records. VA examinations were conducted in February 2008, April 2009, October 2010, March 2011, June 2011, and July 2012.  

The Veteran asserts that the VA audiological examination in April 2009 was inadequate for rating hearing loss, because the examiner told him that the current findings were based on the findings of an audiogram in 2007.  The Board finds that audiogram in April 2009 was conducted contemporaneously with the examination and there is no evidence that the findings were based on an audiogram in 2007.

As the examination reports are based on the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pituitary Adenoma

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation, service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131 (peacetime service). 

Generally, to establish entitlement to compensation for a present disability, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 


Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Evidence

The service treatment records, including the entrance and separation examinations, contain no complaint, finding, history, treatment, or diagnosis of a pituitary adenoma.  




After service in January 2009, a MRI by VA showed a pituitary mass consistent with a pituitary macroadenoma.  In July 2009 in an addendum to the MRI, it was commented that the findings suggested prior small infarcts, but a history of a prior head injury might also be considered.

On VA examination in July 2012, nonfunctioning pituitary macroadenoma was diagnosed.  The VA examiner expressed the opinion that it was less likely than not that the macroadenoma was related to the Veteran's military service.  The VA examiner explained that there was very little information in any of the literature on causation of macroadenomas.  The VA examiner referenced a radiology resource that listed heredity, hormonal abnormalities, and genetic mutations as potential causes of macroadenoma.  As for the Veteran's assertion that the macroadenoma was caused by trauma, the VA examiner stated that a search of the medical literature did not suggest an association between macroadenomas and trauma.  

Analysis

On the basis of the service treatment records alone, a pituitary adenoma was not affirmatively shown to have been present in service.  38 C.F.R. § 3.303(a).

Also a pituitary adenoma (benign tumor) is not a "chronic" disability under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.303(b), pertaining to chronicity and continuity of symptomatology, do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Although service connection is not established under 38 C.F.R. § 3.303(a), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service. 38 C.F.R. § 3.303(d).





The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  Also as a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In March 2012, the Veteran testified that the pituitary adenoma was related to a concussive blast from an in-service grenade explosion during a training exercise.  The Veteran asserts that he has had persistent ringing in the ears and headaches ever since.

Service connection is in effect for tinnitus, but service connection has been denied for headaches.

The Veteran is competent to describe tinnitus, headaches, and nosebleeds since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience, and lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  

However, a pituitary adenoma is not a simple medical condition the Veteran is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau, at 1377. 

And adenoma is not a type of condition under case law that has been found to be a simple medical condition.  See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  


Applying the guidance of current case law, adenoma, a benign tumor, is not the type of condition under case law that has been found to be a simple medical condition.  As an adenoma is not a simple medical condition, the Veteran's assertion that the adenoma is related to a concussive blast from an in service grenade explosion during a training exercise as evidenced by tinnitus, headaches, and nosebleeds since is not competent evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify or to express an opinion on the cause of the adenoma.  As the Veteran's lay evidence is not competent evidence, the Veteran's statements are excluded, that is, not to be considered as evidence favorable to the claim. 

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377. The record shows that the pituitary adenoma was first documented by MRI in 2009, almost 45 years after the Veteran separation from service in 1964.  As for the Veteran describing symptoms that later support a diagnosis by a medical professional, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The Veteran has not submitted competent medical evidence supporting his claim. 

The only competent medical evidence of record is the opinion of the VA examiner.  The VA examiner expressed the opinion that it was less likely than not the adenoma was related to his military service.  The VA examiner explained that a search of the medical literature did not suggest an association between adenomas and trauma.  

The medical opinion of the VA examiner constitutes competent and persuasive medical evidence, which opposes rather than supports the claim.  There is no medical evidence to the contrary.  




As there is no favorable competent lay or medical evidence on the material issue of fact, namely, a causal relationship between the pituitary adenoma and an injury, diease, or event in service, including a concussive blast from an in-service grenade explosion during a training exercise, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The preponderance of the evidence is against the claim for pituitary adenoma; there is no doubt to be resolved; and service connection is not warranted.
 
Claims for Increase

General Rating Principles

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. § 4.2.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. § 4.7.





Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, consideration of the appropriateness of "staged rating" must be given.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A Bilateral Hearing Loss Disability

The Veteran seeks a rating higher than 20 percent for a bilateral hearing loss disability.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.  

In January 2008, the RO received the Veteran's claim for increase.

In February 2008 on a VA audiological examination, the puretone thresholds, in decibels, were:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
50
80
100
65
-
LEFT
35
55
70
80
60
-





The VA examiner determined that it was inappropriate to measure speech recognition using the Maryland CNC Test because the Veteran reported that the headphones were causing excruciatingly loud and painful ringing in the ears.

When an examiner determines that the use of the speech discrimination test is  inappropriate, Table IVa is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.

Applying the results to Table VIa in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level IV hearing loss in the left ear.  Where hearing loss is at Level V in one ear and Level IV in the other, the rating is no more than 10 percent under Table VII in 38 C.F.R. § 4.85.

In July 2008 on VA audiogram, the puretone thresholds, in decibels, were:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
50
90
105
66
-
LEFT
30
50
80
80
60
-

Speech recognition testing was not conducted.

Applying the results to Table VIa in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level IV hearing loss in the left ear.  Where hearing loss is at Level V in one ear and Level IV in the other, the rating is no more than 10 percent under Table VII in 38 C.F.R. § 4.85.

In December 2008, the Veteran was unable to complete an audiogram. 






In April 2009, on a VA audiological examination, the puretone thresholds, in decibels, and controlled speech discrimination were:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
10
25
80
100
54
60
LEFT
15
35
80
95
56
76

Applying the results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear and Level IV hearing loss in the left ear.  Where hearing loss is at Level VI in one ear and Level IV in the other, a 20 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

In February 2010, the Veteran submitted an excerpt of a private audiogram in August 2009.  As the report does not indicate whether speech discrimination was measured using the Maryland CNC Test, the findings are inadequate for rating.

In October 2010 and in March 2011, the Veteran was unable to complete audiometric testing.

In July 2012 on VA audiological examination, the puretone thresholds, in decibels, were:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
50
90
100
68
-
LEFT
30
40
90
100
65
-

The VA examiner determined that it was inappropriate to measure speech recognition using the Maryland CNC Test because the Veteran stated that the headphones were causing painful ringing in the ears.



Accordingly, applying the results to Table VIa in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level V hearing loss in the left ear. Where hearing loss is at Level V in one ear and Level V in the other, a 20 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

As an exceptional pattern of hearing impairment is not shown, there is no evidence demonstrating that bilateral hearing loss meets the criteria for a rating higher than 20 percent during the pendency of the appeal.  38 C.F.R. § 4.85, 4.86.

As the preponderance of the evidence is against the claim for a rating higher than 20 percent for a bilateral hearing loss disability, there is no doubt to be resolved and a higher rating is not warranted.

A Skin Disability

The Veteran seeks a rating higher than 10 percent for a skin disability, which is currently rated under Diagnostic Code 7806.

Under Diagnostic Code 7806, a 10 percent rating is assigned for a skin condition covering at least 5 percent, but less than 20 percent of the entire body or at least 5 percent but less than 20 percent of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118.  A 30 percent is assigned for a skin condition covering 20 to 40 percent of the body or 20 to 40 percent of exposed areas affected; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

Evidence

On VA examination in February 2008, the Veteran complained of a rash on the chest, back, armpits, groin, knees, and legs.  


Physical examination revealed no evidence of rash on the armpits or legs.  A slight rash was noted on the upper chest and extremely dry skin was noted on the shins and in the groin area.  The VA examiner observed that the skin condition covered 0 percent of exposed skin and less than 9 percent of the entire body.  The VA examiner noted that the current treatment consisted of special scrubs, moisturizers, topical creams, and Keflex.

On VA examination in March 2011, the Veteran complained of a rash on the back, armpits, groin, and legs.  Physical examination revealed no evidence of rash on the armpits or legs.  The affected area of the back covered 0 percent of exposed skin and 18 percent of the entire body.  The affected area of the groin covered 0 percent of exposed skin and 1 percent of the entire body.  The examiner noted that the current treatment included a topical cream and lotions. 

On VA examination in June 2011, the Veteran complained of a rash on his back and groin.  The affected area of the back covered 0 percent of exposed skin and 9 percent of the entire body.  The affected area of the groin covered 0 percent of exposed skin and 1 percent of the entire body.  The VA examiner stated that the Veteran was able to secure and maintain employment in both physical and sedentary occupations despite the skin disability.  The VA examiner noted that the current treatment consisted of topical cream and lotions.

On VA examination in July 2012, the Veteran complained of a rash on his back and groin. The affected area of the back and groin covered greater than 5 percent, but less than 20 percent of the entire body. The VA examiner noted that the current treatment consisted of topical lotion.  The VA examiner also noted that the Veteran has not been prescribed any systemic therapy such as corticosteroids or other immunosuppressive drugs.






Analysis

The Veteran is currently rated 10 percent for his skin disability under Diagnostic Code 7806.

On VA examinations in February 2008, March 2011, June 2011, and July 2012 the skin disability affected less than 20 percent of the entire body or exposed areas.  The Veteran does not assert and evidence of record does not show that the Veteran is treated with systemic therapy or other immunosuppressive drugs.  While the Veteran describes flare ups, the VA records consistently show that the skin condition affects less than 20 percent of the entire body.  

As for other Diagnostic Codes, the predominant disability is dermatitis which is encompassed by Diagnostic Code 7806.  As there is no involvement if the head, face, or neck or scarring, Diagnostic Codes 7800, 7802, 7804, or 7805 do not apply. 

As the preponderance of the evidence is against the claim for a rating higher than 10 percent for a skin disability, there is no doubt to be resolved and a higher rating is not warranted.

Extraschedular Rating

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for an extraschedular rating.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  


If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the rating criteria reasonably describe the disability levels for hearing loss and for a skin disability, and the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  Therefore referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Total Rating Based on Individual Unemployability

The Veteran has not raised and the record does not reasonably the claim of a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  

ORDER

Service connection for pituitary adenoma is denied.
	
A rating higher than 20 percent for a bilateral hearing loss disability denied.

A rating higher than 10 percent for a skin disability is denied. 



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


